        Case 5:19-cr-40070-HLT-ADM Document 55 Filed 12/02/19 Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

    UNITED STATES OF AMERICA,

               Plaintiff,

               v.

    HENRY CLARK, et al.,                                              Case Nos. 19-CR-40068-HLT
    DONTAE PATTERSON, et al.,                                                   19-CR-40069-HLT
    KEVIN HENDERSON, et al.,                                                    19-CR-40070-HLT
    CHRISTOPHER WILLIAMS, et al.,                                               19-CR-40071-HLT
    PAIGE JONAS, et al.,                                                        19-CR-40072-HLT
    FREDRICK SWINSON,                                                           19-CR-40073-HLT
    JOHN THOMPSON,                                                              19-CR-40074-HLT
    DANIEL MAINVILLE,                                                           19-CR-40075-HLT
    CHANEL TOLIVER,                                                             19-CR-40076-HLT
    DAMON BROWN,                                                                19-CR-40077-HLT
    JASON SIMONDS,                                                              19-CR-40078-HLT
    JERAH GASSER,                                                               19-CR-40079-HLT
    JAMES ATKINSON,                                                             19-CR-40080-HLT

               Defendants.



                                                        ORDER

         In the Protective Order,1 the Court ordered the government to provide a status update

concerning Item 5 materials every sixty days. The government filed a status report on

November 27, 2019, stating that “deferral of ‘Item 5’ materials is still required.” The government

further submitted an ex parte written statement per Federal Rule of Criminal Procedure 16(d)

detailing the basis for the continued deferral. The Court reviewed the written statement in camera

and finds good cause exists to continue the deferral of Item 5 materials.




1
 Clark, et. al., at Doc. 74; Patterson, et. al., at Doc. 177; Henderson, et. al., at Doc. 34; Williams, et. al., at Doc. 63;
Jonas, et. al., at Doc. 39; Swinson, at Doc. 18; Thompson, at Doc. 15; Mainville, at Doc. 15; Toliver, at Doc. 18;
Brown, at Doc. 19; Simonds, at Doc. 18; Gasser, at Doc. 21; Atkinson, at Doc. 16.
      Case 5:19-cr-40070-HLT-ADM Document 55 Filed 12/02/19 Page 2 of 2




       THE COURT THEREFORE ORDERS that the government’s request to continue deferral

of Item 5 materials is GRANTED.

       THE COURT FURTHER ORDERS that an attorney for the government shall continue to

provide the Court with a status update concerning Item 5 materials every sixty (60) days so that

the Court can determine whether deferral of Item 5 materials remains necessary.

       IT IS SO ORDERED.


       Dated: December 2, 2019                     /s/ Holly L. Teeter
                                                   HOLLY L. TEETER
                                                   UNITED STATES DISTRICT JUDGE




                                               2
